Civilian pay; lea/oe without pay; Court of Claims, jurisdiction; torts. — Plaintiff, an employee of the United States Department of Labor, having exhausted his annual and sick leave, in 1964 was placed on leave without pay while suffering from a neuropsychiatric ailment. His requests to be returned to duty were denied and on appeal to the Civil Service Commission the denial was affirmed. In February 1965 plaintiff returned to duty with the Department of Labor. He brings suit to recover the pay lost during the periods when he claims he should not have been placed on leave without pay because, in his opinion, he was ready, willing and able to perform the duties of his position. He also seeks damages for slander, defamation of character and negligence on the part of the Department of Labor, and for specific relief not in the nature of money damages. Defendant has moved for summary judgment in its favor and dismissal of the petition on the ground that the court has no jurisdiction of plaintiff’s alleged tort claims or his other claims for specific relief and that with respect to his claim for pay during the periods when he was on leave without pay the record shows that he was not able to work. Upon consideration of defendant’s motion and plaintiff’s opposition thereto and without oral argument, the court concluded that insofar as the claim is for damages for alleged tortious action by the Government and insofar as the claim is for injunctive relief, the claim is not within the jurisdiction of the court. It is further concluded that on the claim relating *1275to plaintiff’s being placed on leave without pay, the record adequately supports the defendant’s determination that plaintiff was ill and unable to work and there is no showing of a triable issue relating to abuse of discretion. On January 24,1966, it was ordered that defendant’s motion for summary judgment be granted and the petition was dismissed.